DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-58 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USP 8,246,292 (Morin ‘292 hereinafter).  While Morin ‘292 discloses a gas turbine engine (20), comprising a turbine section (28) including a fan drive turbine (46), a geared architecture (48) driven by the fan drive turbine (46) (see col. 3 at lines 36-42), and a fan driven (42) by the fan drive turbine (46) via the geared architecture (48) wherein at least one stage of the turbine section includes an array of rotatable blades and an array of vanes (see col. 1 at lines 23-25), and wherein a ratio of number of vanes to the number of blades is greater than or equal to 1.55 (see col. 1 at lines 34-35), the improvement comprises the mechanical tip rotational Mach number of the blades being greater than or equal to about 0.5 at an approach speed.  While Morin ‘292 discloses a relationship between turbine rotational speed and lower noise frequencies, Morin ‘292 discloses that the lower noise frequencies are proportional to the product of rotational speed and blade count, thus, even if shifting noise to lower frequencies is equivalent to noise reduction, Morin ‘292’s disclosure of turbine rotational speed is not equivalent to a rotational tip Mach number which is dependent on local tip .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745